The defendant was convicted of involuntary manslaughter in the commission of an unlawful act. He failed to introduce any evidence, but made a statement to the jury denying that he was guilty of the offense charged and stating that he was not present at the scene of the homicide. However, a witness for the State positively identified him as the man who had committed the homicide, while driving an automobile at a rate of speed greater than 55 miles an hour on a public highway in the City of Atlanta, Georgia.
Other evidence in the case amply authorized the jury to find that the death of the victim named in the indictment was caused by the defendant's unlawful operation of the automobile as above stated, and that the killing was not intentionally committed. The overruling of the motion for a new trial, containing the general grounds only, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
         DECIDED APRIL 18, 1946. REHEARING DENIED MAY 10, 1946.